Case: 12-5104    Document: 28     Page: 1    Filed: 11/01/2012




           NOTE: This order is nonprecedential.

   mUlteb ~tate~ (!Court of ~peaI~
       for tbe jfeberaI (!Circuit

                THREE S CONSULTING,
                  Plaintiff-Appellant,

                             v.
                   UNITED STATES,
                   Defendant-Appellee.


                        2012-5104


   Appeal from the United States Court of Federal
Claims in case no. 10-CV-583, Judge Nancy B. Firestone.


                      ON MOTION


                        ORDER
    Three S Consulting moves without opposition for ex-
tensions of time, until November 9, 2012, to file its brief.

    Upon consideration thereof,

    IT Is ORDERED THAT:
Case: 12-5104   Document: 28   Page: 2   Filed: 11/01/2012




THREE S CONSULTING V. US                              2



   The motions are granted.     No further extensions
should be anticipated.

                                FOR THE COURT



                                 /s/ Jan Horbaly
                                Jan Horbaly
                                Clerk
    s27